     Case 15-25076-MBK             Doc 94      Filed 02/24/21 Entered 02/24/21 10:11:08                      Desc Final
                                                Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 15−25076−MBK
                                          Chapter: 13
                                          Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Raymond F. Lally                                         Zografia I. Perdikis
   128 Weston Avenue                                        aka Zografia I. Lally
   Mercerville, NJ 08619                                    128 Weston Avenue
                                                            Mercerville, NJ 08619
Social Security No.:
   xxx−xx−2101                                              xxx−xx−9547
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Albert Russo is discharged as trustee of the estate of the above named debtor(s) and the bond
is canceled; and the case of the above named debtor(s) is closed.


Dated: February 24, 2021                          Michael B. Kaplan
                                                  Judge, United States Bankruptcy Court
